Case: 13-20761      Document: 00512693824         Page: 1    Date Filed: 07/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-20761                                 FILED
                                  Summary Calendar                           July 10, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
DONALD A. JONES,

                                                 Plaintiff-Appellant

v.

HOUSTON INDEPENDENT SCHOOL DISTRICT BOARD OF TRUSTEES,
also known as Houston Independent School District Board of Education; DANA
DARDEN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CV-920


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       The judgment of the district court is affirmed for the reasons explained
in detail by the court. Despite that careful 25-page disposition of all of the
plaintiff’s claims, we now have 50 pages of briefs that provide only the same
allegations and new legal references but no support for plaintiff’s claims. The
problem for the plaintiff is the complete lack of any evidence of racial or gender


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20761    Document: 00512693824     Page: 2   Date Filed: 07/10/2014


                                 No. 13-20761

discrimination or unequal treatment, and of any basis for the claim of
procedural due process denial. No evidence connects different experience of
other teachers with the claims of discrimination and due process. And as for
due process, the plaintiff was given legal notice of non-renewal of his contract,
and he was given process by the Board of the District and the Commissioner of
Education.
      AFFIRMED.




                                       2